Filed 1/28/14 P. v. Fuamatu CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B249139

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA127130)
         v.

RAYMOND ANGEL FUAMATU,

         Defendant and Appellant.




THE COURT:*

         Raymond Angel Fuamatu (appellant) appeals from the judgment entered following
a jury trial that resulted in his conviction for second degree robbery (Pen. Code, § 211).1
The jury found true the allegation that appellant personally used a firearm during the
commission of the offense (§ 12022.53, subd. (b)). The trial court sentenced appellant to
12 years in state prison comprised of the low term of two years for the robbery, plus
10 years for the firearm allegation.

*
         ASHMANN-GERST, Acting P. J ., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
       We appointed counsel to represent him on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
September 9, 2013, we advised appellant that he had 30 days within which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       Appellant’s conviction was based upon the following facts: On October 22, 2012,
at approximately 7:40 p.m. Juan Garcia was walking towards Firestone Boulevard in the
City of Los Angeles. He was approached by two men on bicycles—one to his left side
and the other in front of him. Appellant, who wore a red sweatshirt with a hood asked
Garcia where he was from. Garcia responded that he was from the City of Cudahy.
Appellant pointed a gun at Garcia’s right side and said “I’m sorry. This is my job. Give
me everything you have.” Garcia handed appellant his cell phone and wallet containing
approximately $80. Appellant and his companion rode away on bicycles towards
Firestone Boulevard. Garcia called 9-1-1 from a nearby laundromat.
       Los Angeles County deputy sheriffs responded to the call and broadcasted a
description of the two men. Approximately 15 minutes later, appellant and another man
were detained a few blocks away on John Avenue. A field lineup was conducted and
Garcia identified appellant as the person who pointed the gun at him and robbed him.
Garcia’s cell phone and wallet were recovered from appellant’s pants pockets. Following
his arrest and waiver of his Miranda2 rights, appellant admitted that he and his
companion had robbed Garcia. He stated that he used a cell phone to simulate a gun and
told Garcia to turn over his wallet. On October 26, 2012, a gun was recovered from the
front yard of a residence on John Avenue, near where appellant had been detained.
Garcia identified the gun as the same one that appellant used to rob him four days earlier.




2      Miranda v. Arizona (1966) 384 U.S. 436.
                                          2
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3